Citation Nr: 1220303	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-43 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for renal disease/failure, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's case was previously before the Board in October 2010.  At that time, a third issue, entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus was also on appeal.  The Board remanded the issue, along with the two issues identified above.

In the remand, the Board noted that the Secretary had promulgated regulations that would provide for presumptive service connection for certain disabilities to include ischemic heart disease based on exposure to herbicides in Vietnam during a certain period.  See 75 Fed. Reg. 53,203-53,216 (Aug. 31, 2010).  The Board also noted that the Secretary had issued a stay (60 days) on the adjudication of such claims to comply with the Congressional Review Act.  Thus, claims granted under the new regulations could not be paid prior to October 31, 2010.  See Veterans Benefits Administration (VBA) Fast Letter (FL) 10-38.  The remand directed that development of the issue continue for consideration of service connection on a secondary basis.

The original Fast Letter was rescinded in January 2011 by FL 11-02.  A second letter provided for fast tracking certain claims that came under the new regulations, to include the Veteran's.  The Veteran's heart disability issue was developed and adjudicated by the RO in Huntington, West Virginia.  

The Veteran was granted service connection for coronary heart disease (CAD) by the RO in Huntington by way of a rating decision dated in November 2011.  This was based on his service in Vietnam during the period identified in the new regulation.  Notice of the rating action was provided that same month.  

Although the one-year period to submit a notice of disagreement with the rating action has not yet expired, there is no indication in the claims folder that the Veteran has expressed any disagreement with the November 2011 action that granted service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level separate from prior NOD regarding issue of service connection).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now service-connected CAD.  

Finally, the Muskogee RO conducted development and adjudicated several issues while the case was on appeal.  In that regard, the Muskogee RO granted service connection for gastroparesis as secondary to his service-connected diabetes mellitus.  This was done in June 2010.  The Veteran was given a 10 percent rating for the disability.  Service connection for gastroesophageal reflux disease (GERD) was denied by the same rating decision.

The Veteran, through his representative, submitted a statement from a physician that was dated in July 2010 and received at the RO in August 2010.  The physician addressed the rating criteria used to establish the 10 percent rating and provided evidence that he believed supported a higher rating for the Veteran's disability.  He referenced treatment provided to the Veteran with dates included.  

The RO wrote to the Veteran in August 2010.  It appears the RO responded to the submission as being filed in support of the claim of service connection for GERD.  The Veteran was informed that his claim for service connection had been denied in June 2010 and he had until June 2011 to submit additional evidence for consideration.

The Board finds that the Veteran timely submitted relevant evidence pertaining to his service-connected gastroparesis.  See 38 C.F.R. § 3.156(b) (2011).  There is no indication in the temporary claims folder or permanent claims folder that this additional evidence has been considered in conjunction with the Veteran's service-connected gastroparesis.  Thus, the issue is referred to the RO for such further consideration and action as may be necessary.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

The records before the Board consist of the Veteran's claims folder and a green folder with an annotation of "Nehmer" on the cover.  The Board will refer to the latter as a temporary folder.  

As noted in the Introduction, the Veteran's case was previously before the Board in October 2010.  At that time the Board issued a decision that granted service connection for two issues and remanded three other issues.  The Board granted service connection for peripheral vascular disease/carotid artery disease and residuals of a cerebral vascular accident (CVA) as secondary to service-connected diabetes mellitus.  

A review of the claims folder reflects that no AOJ has issued a rating decision to implement the Board's grant of service connection for the two issues.  This has potentially denied the Veteran the benefit of payments due.  In addition, and more importantly, failure to implement the Board's award has resulted in some confusion, at least at the Muskogee RO.  (Despite the Board's 2010 award, the RO denied service connection for carotid artery disease by way of a rating decision dated in June 2011.)  

The Board notes that the basis for the RO's June 2011 denial of service connection for carotid artery disease was that it was unrelated to exposure to herbicides (Agent Orange) in Vietnam.  However, the basis for denial is not relevant.  The Board had already granted service connection for the claimed disability, but no AOJ had taken responsibility for issuing an implementing rating decision to grant the benefit.  

On remand a rating decision must be issued that implements the Board's decision of October 2010 that specifically granted service connection for peripheral vascular disease/carotid artery disease and residuals of a CVA as secondary to service-connected diabetes mellitus.  (The Board will defer to the AOJ as to how to resolve the conflict brought about by the denial of service connection for carotid artery disease; however, such resolution must include the grant of service connection for peripheral vascular disease/carotid artery disease.)

In regard to the two issues remaining on appeal, the Appeals Management Center (AMC) conducted minimal development.  This included requesting records from the Reynolds Army Community Hospital (RACH) at Fort Sill, Oklahoma, for the period from January 1, 1989, to December 30, 1989.  A negative response was received to this request.  In January 2012, the AMC proceeded to issue a memorandum to certify the unavailability of records from this facility.

The Board is unable to discern the basis for the request for the records being limited to 1989.  The remand noted that there was evidence of record from RACH that showed that the Veteran underwent laboratory studies at that facility in November 2000 and September 2004, respectively--dates clearly outside of the limited query for 1989.  Moreover, the Veteran submitted several records from RACH in support of his claim that were dated from December 2006 to October 2008 that are in the claims folder.  

Additionally, the RO in Muskogee conducted development associated with other issues decided by that RO.  Their development resulted in the receipt of records from RACH for the period from November 2000 to October 2008 and the records are in the temporary folder.  It does appear the records were submitted by the Veteran's representative.  Also, the records do not include the November 2000 or September 2004 entries that were previously submitted and demonstrated elevated blood glucose levels.   However, the submission of the additional records reflects that there were, and may yet be, pertinent treatment records from that facility that have not been obtained.  

The records from RACH that are associated with the claims folder present a confusing presentation of the Veteran's medical history.  The claims folder contains the November 14, 2000, laboratory results showing a blood glucose level consistent with a diagnosis of diabetes mellitus as per J. R. Williams, M.D., in his statement of August 2009.  However, no further treatment records from RACH were provided that show clinical assessments of the laboratory results or the basis for requesting the study.  

The temporary folder contains entries from RACH, dated over time, that includes a November 14, 2000, entry that indicates the Veteran was seen for a follow-up with "kidney problems" noted.  The entry noted that the Veteran's glucose level should be checked.  As demonstrated by the laboratory results in the claims folder, this was done but there is no continuity of entries to show what kidney problem led up to the November 2000 visit or what additional treatment was provided in light of the elevated glucose levels.  On remand, a request must be made for the Veteran's complete treatment records.

The Board also notes that the records from Comanche County Memorial Hospital (CCMH) provided a diagnosis of chronic kidney disease, stage II in December 2008.  No further reference was made in regard to this diagnosis; however, it was noted to be a chronic, as opposed to an acute, disease.  The Veteran included this condition with his claim for benefits submitted in December 2008.  

The Board further notes that the additional medical records added to the claims folder do not include evidence of a diagnosis or treatment for a kidney disorder.  The temporary folder contains the November 2000 entry from RACH that made a reference to kidney problems but with no specific diagnosis.  On remand, the Veteran should be asked to provide evidence of a current disability or evidence of a kidney disorder at some point during the pendency of his appeal.  

The Veteran was afforded a VA examination in connection with his original claim in February 2009.  At that time the examiner opined that the Veteran's hypertension was less likely as not secondary to his diabetes mellitus because hypertension was diagnosed first.  The question of whether the Veteran's diabetes mellitus aggravated the Veteran's hypertension was not addressed.  The examiner did not have the benefit of the evidence of elevated glucose levels from November 2000 and September 2004 as the evidence was not added to the claims folder until August 2009.

The same VA examiner conducted an examination of the Veteran in January 2011.  As with the prior examination, the information provided to the examiner consisted of a history as provided by the Veteran's spouse.  The Veteran was still unable to speak as a result of a CVA.  In that regard, the Veteran's spouse said the Veteran was diagnosed with hypertension prior to being diagnosed with diabetes.  

The examiner said the claims folder was reviewed.  She cited to an unidentified medical report that recorded a diagnosis of hypertension in 2006.  She noted that the Veteran was not currently taking medications for his hypertension.  She said there was no evidence that the Veteran's hypertension was aggravated since the diagnosis of diabetes was made.  She concluded, on the basis of this finding, that it was less likely than not that the Veteran's service-connected diabetes mellitus aggravated the hypertension.  She repeated her prior opinion that, since the Veteran's hypertension was diagnosed first, it was not caused by his service-connected diabetes mellitus.

Although the examiner stated she had reviewed the claims folder, she did not address the August 2009 statement from Dr. Williams and the elevated glucose levels dated years before the diagnosis of hypertension in 2006.  On remand, a medical opinion should be provided that addresses all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a rating decision that implements the Board's 2010 grant of service connection for peripheral vascular disease/carotid artery disease and residuals of CVA.  (The Board has no means of compelling the AOJ to do this other than by issuing this remand.  If the AOJ fails to act, the Veteran may wish to pursue other actions in an attempt to compel compliance with the Board's 2010 decision.)

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disorders.  The Veteran should be asked to submit or identify the location of records showing that he experiences a diagnosed kidney disability.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ should request all available records for the Veteran from Reynolds Army Community Hospital from the earliest date.  

The AOJ should also seek to obtain records from Dr. Williams.  Dr. Williams has provided statements, as included in the temporary folder, that indicate treatment provided to the Veteran for unrelated issues.  His statements are on letterhead from the Oklahoma Veterans Center.  However, it is not known if there are any pertinent records that are also available.  

3.  Upon completion of the above, and the receipt of any records identified as available, the Veteran's claims folder must be referred for a medical opinion by a physician with the appropriate experience to provide the requested opinion.  The claims folder, temporary folder, and a complete copy of this remand must be included.  

The reviewer is advised that, at the time of this remand, the evidence of record established elevated glucose levels for the Veteran at least as of November 2000.  A test from September 2004 also provided elevated glucose levels.  Further, the Veteran's physician, Dr. Williams, provided an opinion in August 2009 wherein he said that the glucose levels were such that they would warrant a diagnosis of diabetes mellitus.  

Prior VA opinions in 2009 and 2011 have found that the Veteran's hypertension was diagnosed prior to the diagnosis of diabetes mellitus.  However, that is not dispositive if the evidence of record establishes the existence of diabetes mellitus, albeit without a diagnosis, prior to the diagnosis of hypertension.

The reviewer should review the claims folder and provide an opinion as to whether it is at least as likely as not that 1) the Veteran's hypertension has been caused or made chronically worse by his service-connected diabetes mellitus; and, 2) if there is a currently diagnosed renal disease, it has been caused or made chronically worse by service-connected diabetes mellitus.  

(In providing an opinion, the reviewer is advised that even if there is not a current disability, if the disability existed at any time during the pendency of the claim - in this case since December 2008 - service connection is still for consideration.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).)

The report should include a complete explanation for all opinions expressed, citing to the record and medical principles as necessary.  If the reviewer determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the AOJ should review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, the AOJ should review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if they are not, the AOJ should implement corrective procedures.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


